Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND AMENDMENT TO LOAN DOCUMENTS

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
LOAN DOCUMENTS (“Amendment”) is entered into as of February 19, 2016, among
USANA HEALTH SCIENCES, INC., a Utah corporation (together with its successors,
“Borrower”), USANA ACQUISITION CORP., a Utah corporation (“USANA Acquisition”),
USANA SENSÉ COMPANY, INC., a Utah corporation (“USANA Sensé”), USANA HEALTH
SCIENCES NEW ZEALAND, INC., a Delaware corporation (“USANA New Zealand”), USANA
CANADA HOLDING, INC., a Delaware corporation (“USANA Canada”), FMG
PRODUCTIONS, INC., a Utah corporation (“FMG”), INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), USANA HEALTH SCIENCES CHINA, INC., a Delaware
corporation (“China”), PET LANE, INC., a Delaware corporation (“Pet Lane”), UHS
ESSENTIAL HEALTH PHILIPPINES, INC., a Utah corporation (“UHS” and together with
USANA Acquisition, USANA Sensé, USANA New Zealand, USANA Canada, FMG, Holdings,
China, Pet Lane and their respective successors, collectively, the “Guarantors”
and individually, a “Guarantor”), and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns, “Bank”).

 

RECITALS

 

A.            Borrower and Bank are parties to that certain Amended and Restated
Credit Agreement dated as of April 27, 2011 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), pursuant to
which and subject to the terms and conditions therein contained, bank agreed to
make revolving loans to Borrower and agreed to issue standby letters of credit
for the account of Borrower.

 

B.            In connection with and as a condition to the obligation of Bank to
make its initial Credit Extension under the Credit Agreement, each Guarantor
entered into that certain Amended and Restated Continuing Guaranty dated as of
April 27, 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Guaranty”), pursuant to which each Guarantor
guaranteed, among other things, the payment and performance of the debts,
liabilities, obligations, covenants and duties of, Borrower to Bank arising
under the Credit Agreement and the other Loan Documents to which Borrower is a
party.

 

C.            In connection with and as a condition to the obligation of Bank to
make its initial Credit Extension under the Credit Agreement, Borrower and each
Guarantor entered into that certain Indemnity, Subrogation and Contribution
Agreement dated as of April 27, 2011 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Contribution
Agreement”), pursuant to which the parties thereto provided for the
indemnification by Borrower of Guarantors and among Guarantors with respect to
amounts paid or assets sold by Guarantors in connection with their obligations
under the Guaranty.

 

D.            Borrower has requested that Bank (1) increase the principal amount
of the maturity date of the revolving credit facility available under the Credit
Agreement from $75,000,000 to $125,000,000 through October 31, 2016, after which
date the principal amount of the Borrower Credit Facility will revert to
$75,000,000 and (2) extend the maturity date of the revolving credit facility
available under the Credit Agreement from April 27, 2016 to April 27, 2021,
which Bank has agreed to do, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and for other good and valuable consideration
receipt of which is hereby acknowledged, Borrower and Bank hereby agree as
follows:

 

1.             Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

 

1

--------------------------------------------------------------------------------


 

2.             Amendments to Credit Agreement.  The Credit Agreement is amended
as follows:

 

(a)           Amendment to Definitions.  In Section 1.01, amendments are made to
the definitions, as follows:

 

(i)            Anti-Corruption Laws.  The definition of “Anti-Corruption Laws”
is added to read as follows:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties, their Subsidiaries or any of their
respective Affiliates from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act 2010.

 

(ii)           Base Rate.  The definition of “Base Rate” is amended and restated
to read as follows:

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank as its “prime
rate,” and (c) the Eurodollar Floating Rate plus 1.00%.  The “prime rate” is a
rate set by Bank based upon various factors including Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

(iii)          Commitment Amount.  The definition of “Commitment Amount” is
amended and restated to read as follows:

 

“Commitment Amount” means (i) from February 19, 2016 through October 31, 2016,
$125,000,000 and (ii) thereafter, 75,000,000.

 

(iv)          Commodity Exchange Act.  The definition of “Commitment Amount” is
added to read as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

(v)           Designated Jurisdiction.  The definition of “Designated
Jurisdiction” is added to read as follows:

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

(vi)          Eurodollar Fixed Rate.  The definition of “Eurodollar Fixed Rate”
is added to read as follows:

 

“Eurodollar Fixed Rate” means, for any Interest Period, the rate per annum equal
to (i) LIBOR, at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by Bank to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Fixed Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank’s London Branch to major banks in the London interbank

 

2

--------------------------------------------------------------------------------


 

eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.

 

(vii)         Eurodollar Fixed Rate Loan.  The definition of “Eurodollar Fixed
Rate Loan” is added to read as follows:

 

“Eurodollar Fixed Rate Loan” means a Loan that bears interest at a rate based on
Eurodollar Fixed Rate.

 

(viii)        Eurodollar Daily Floating Rate.  The definition of “Eurodollar
Daily Floating Rate” is added to read as follows:

 

“Eurodollar Daily Floating Rate” means, on any date, the rate per annum equal to
(i) LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by Bank to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Eurodollar Daily Floating Rate being made or maintained and with a
term equal to one month would be offered by Bank’s London Branch to major banks
in the London interbank eurodollar market at their request at the date and time
of determination.

 

(ix)          Eurodollar Daily Floating Rate Loan.  The definition of
“Eurodollar Daily Floating Rate Loan” is added to read as follows:

 

“Eurodollar Daily Floating Rate Loan” means a Loan that bears interest at a rate
based on Eurodollar Daily Floating Rate.

 

(x)           Eurodollar Rate.  The definition of “Eurodollar Rate” is amended
and restated to read as follows:

 

“Eurodollar Rate” means the Eurodollar Fixed Rate or the Eurodollar Daily
Floating Rate, as the context may require.

 

(xi)          Eurodollar Rate Loan.  The definition of “Eurodollar Rate Loan” is
amended and restated to read as follows:

 

“Eurodollar Rate Loan” means a Eurodollar Fixed Rate Loan or a Eurodollar Daily
Floating Rate Loan, as the context may require.

 

(xii)         Excluded Swap Obligation.  The definition of “Excluded Swap
Obligation” is added to read as follows:

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or grant by such
Guarantor of a Lien, becomes effective with respect to such Swap Obligation.  If
a Swap Obligation arises under a Master Agreement governing more than one Swap

 

3

--------------------------------------------------------------------------------


 

Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

 

(xiii)        Excluded Taxes.  The definition of “Excluded Taxes” is amended and
restated to read as follows:

 

“Excluded Taxes” means (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which Bank is organized or in which its principal office is located
or, in which its Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Borrower is located, and (c) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

(xiv)        FATCA.  The definition of “FATCA” is added to read as follows:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

(xv)         Indemnified Taxes.  The definition of “Indemnified Taxes” is
amended and restated to read as follows:

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

(xvi)        Interest Payment Date.  The definition of “Interest Payment Date”
is amended and restated to read as follows:

 

“Interest Payment Date” means, (a) as to any Eurodollar Fixed Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Fixed Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Eurodollar Daily Floating Rate Loan or Base Rate Loan, the first
Business Day after the end of each March, June, September and December and the
Maturity Date.

 

(xvii)       Interest Period.  The definition of “Interest Period” is amended
and restated to read as follows:

 

“Interest Period” means, as to each Eurodollar Fixed Rate Loan, the period
commencing on the date such Eurodollar Fixed Rate Loan is disbursed or converted
to or continued as a Eurodollar Fixed Rate Loan and ending on the date one
(1) or two (2) weeks thereafter or one (1), two (2), three (3) or six (6) months
thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

4

--------------------------------------------------------------------------------


 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

(xviii)      LIBOR.  The definition of “LIBOR” is added to read as follows:

 

“LIBOR” means the London Interbank Offered Rate or successor rate which is
approved by Bank, as published by Bloomberg (or such other commercially
available source providing quotations of the London Interbank Offered Rate as
may be designated by Bank from time to time); provided that: (i) to the extent a
comparable or successor rate is approved by Bank in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for Bank, such approved rate shall be applied in a
manner as otherwise reasonably determined by Bank and (ii) if LIBOR shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

 

(xix)        Loan Notice.  The definition of “Loan Notice” is amended and
restated to read as follows:

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by Bank (including any form on an electronic
platform or electronic transmission system as shall be approved by Bank),
appropriately completed and signed by a Responsible Officer of Borrower.

 

(xx)         Master Agreement.  The definition of “Master Agreement” is added to
read as follows:

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

(xxi)        Maturity Date.  The definition of “Maturity Date” is amended and
restated to read as follows:

 

“Maturity Date” means April 27, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

(xxii)       Notice of Loan Prepayment.  The definition of “Notice of Loan
Prepayment” is added to read as follows:

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by Bank (including any form on an electronic platform or electronic
transmission system as shall be approved by Bank), appropriately completed and
signed by a Responsible Officer of Borrower.

 

(xxiii)      Obligations.  The definition of “Obligations” is amended and
restated to read as follows:

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in

 

5

--------------------------------------------------------------------------------


 

connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

(xxiv)     OFAC.  The definition of “OFAC” is added to read as follows:

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

(xxv)      Responsible Officer.  The definition of “Responsible Officer” is
amended and restated to read as follows:

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, secretary or
controller of Borrower, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, any assistant secretary of Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of Borrower so designated by any of the foregoing officers in a
notice to Bank or any other officer or employee of Borrower designated in or
pursuant to an agreement between Borrower and Bank.  Any document delivered
hereunder that is signed by a Responsible Officer of Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

(xxvi)     Sanction(s).  The definition of “Sanction(s)” is added to read as
follows:

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

(xxvii)    Swap Obligations.  The definition of “Swap Obligations” is added to
read as follows:

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

(xxviii)   UCP.  The definition of “UCP” is added to read as follows:

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

(b)           Amendments to Section 2.02.  Section 2.02 is amended and restated
to read as follows:

 

6

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of a Loan from one Type to the
other, and each continuation of a Eurodollar Fixed Rate Loan shall be made upon
Borrower’s irrevocable notice to Bank, which may be given by: (A) telephone or
(B) a Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to Bank of a Loan Notice.  Each such Loan Notice must be
received by Bank not later than 1:00 p.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of a
Eurodollar Fixed Rate Loan or of any conversion of a Eurodollar Fixed Rate Loan
to a Eurodollar Daily Floating Rate Loan or a Base Rate Loan, and (ii) on the
requested date of any Borrowing of a Eurodollar Daily Floating Rate Loan or a
Base Rate Loan.  Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Bank of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of
Borrower.  Each Borrowing of, conversion to or continuation of a Eurodollar
Fixed Rate Loan shall be in a principal amount of $100,000 or a whole multiple
of $50,000 in excess thereof.  Except as provided in Section 2.03(c), each
Borrowing of or conversion to a Eurodollar Daily Floating Rate Loan or a Base
Rate Loan shall be in a principal amount of $50,000 or a whole multiple of
$10,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether Borrower is requesting a Borrowing, a conversion of a
Loan from one Type to another, or a continuation of a Loan, as the case may be,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of the
Loan to be borrowed, converted or continued, (iv) the Type of Loan to be
borrowed or to which an existing Loan is to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto.  If Borrower fails to
specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loan shall
be made as, or converted to, a Eurodollar Daily Floating Rate Loan.  Any such
automatic conversion to a Eurodollar Daily Floating Rate Loan shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Fixed Rate Loan.  If Borrower requests a Borrowing of,
conversion to, or continuation of a Eurodollar Fixed Rate Loan in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, and upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if a Borrowing is the
initial Credit Extension, Section 4.01), Bank shall make the proceeds of each
Loan available to Borrower either by (i) crediting Borrower Account with the
amount of such proceeds or (ii) wire transfer of such proceeds, in each case in
accordance with instructions provided to (and reasonably acceptable to) Bank by
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Fixed Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Fixed Rate Loan.  During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of Bank, and Bank may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans and Borrower
agrees to pay all amounts due under Section 3.05 in accordance with the terms
thereof due to any such conversion.

 

(d)           Bank shall promptly notify Borrower of the interest rate
applicable to any Interest Period for a Eurodollar Fixed Rate Loan upon
determination of such interest rate.  At any time that a Base Rate Loan is
outstanding, Bank shall notify Borrower of any

 

7

--------------------------------------------------------------------------------


 

change in Bank’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to another, and all continuations of Loans as the same Type, there
shall not be more than twenty Interest Periods in effect.

 

(c)           Amendments to Section 2.03.  In Section 2.03, subsections
(c) through (f) are amended and restated to read as follows:

 

(c)           Drawings and Reimbursements.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, Bank shall notify Borrower
thereof.  Not later than 11:00 a.m. on the date of any payment by Bank under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse
Bank in an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse Bank by such time, Borrower shall be deemed to have requested a
Borrowing of a Eurodollar Daily Floating Rate Loan to be disbursed on the Honor
Date in the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Loans, but subject to the amount of the unutilized portion
of the Commitment Amount and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice) whereupon, subject to the provisions of
Section 2.03(c)(ii), Bank shall be deemed to have made a Loan to Borrower in
such amount.  Any notice given by Bank pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of a Eurodollar Daily Floating Rate Loan because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from Bank an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.

 

(d)           Obligations Absolute.  The obligation of Borrower to reimburse
Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged,

 

8

--------------------------------------------------------------------------------


 

fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)          any payment by Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           waiver by Bank of any requirement that exists for Bank’s
protection and not the protection of Borrower or any waiver by Bank which does
not in fact materially prejudice Borrower;

 

(vi)          honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vii)         any payment made by Bank in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

(e)           Role of Bank.  Borrower agrees that, in paying any drawing under a
Letter of Credit, Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of Bank or
its Related Parties nor any correspondent, participant or assignee of Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against Bank, and Bank may
be liable to Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by Borrower which
Borrower proves were caused by Bank’s willful misconduct or gross negligence or
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Bank may send a Letter

 

9

--------------------------------------------------------------------------------


 

of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(f)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by Bank and Borrower when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
Bank shall not be responsible to Borrower for, and Bank’s rights and remedies
against Borrower shall not be impaired by, any action or inaction of Bank
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where Bank or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission,
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(d)           Amendments to Section 2.04.  In Section 2.04, subsection (a) is
amended and restated to read as follows:

 

(a)           Borrower may, upon notice to Bank pursuant to delivery to Bank of
a Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
any Loan in whole or in part without premium or penalty; provided that (i) such
notice must be received by Bank not later than 1:00 p.m. (A) three Business Days
prior to any date of prepayment of a Eurodollar Fixed Rate Loan and (B) on the
date of prepayment of a Eurodollar Daily Floating Rate Loan or a Base Rate Loan;
(ii) any prepayment of a Eurodollar Fixed Rate Loan shall be in a principal
amount of $100,000 or a whole multiple of $50,000 in excess thereof; and
(iii) any prepayment of a Eurodollar Daily Floating Rate Loan or a Base Rate
Loan shall be in a principal amount of $50,000 or a whole multiple of $10,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each Notice of Loan Prepayment shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if a
Eurodollar Fixed Rate Loan is to be prepaid, the Interest Period(s) of such
Loan.  If such Notice of Loan Prepayment is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.

 

(e)           Amendments to Section 2.07.  In Section 2.07, subsection (a) is
amended and restated to read as follows:

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Fixed Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Fixed Rate for such Interest Period plus
the Applicable Rate; (ii) each Eurodollar Daily Floating Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Eurodollar Daily Floating Rate
plus the Applicable Rate and (iii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(f)            Addition of Section 5.21.  Section 5.21 is added to read as
follows:

 

10

--------------------------------------------------------------------------------


 

5.21        Sanctions Concerns and Anti-Corruption Laws.

 

(a)           Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions or (ii) located, organized
or resident in a Designated Jurisdiction.

 

(b)           Anti-Corruption Laws.  The Loan Parties and their Subsidiaries
have instituted and maintained policies and procedures designed to promote and
achieve compliance with applicable Anti-Corruption Laws.  The Loan Parties,
their respective Subsidiaries and each of their respective officers and
employees and, to the knowledge of Borrower, each of their respective directors
and agents, are in compliance in all material respects with applicable
Anti-Corruption Laws.

 

(g)           Amendments to Section 6.07.  Section 6.07 is amended and restated
to read as follows:

 

6.07        Maintenance of Insurance.

 

(a)           Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons.

 

(b)           Evidence of Insurance.  The Loan Parties shall (i) cause Bank to
be named additional insured with respect of each commercial general liability
(CGL) policy and each automobile liability insurance policy and (ii) unless
otherwise agreed to by Bank, cause each provider of any such insurance to agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Bank that it will give Bank thirty (30) days prior
written notice before any such policy or policies shall be altered or cancelled
(or ten (10) days prior notice in the case of cancellation due to the nonpayment
of premiums).  Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to Bank, such evidence of
insurance as required by Bank, including, but not limited to: (i) evidence of
such insurance policies (including, without limitation and as applicable, ACORD
Form 28 certificates (or similar form of insurance certificate), and ACORD
Form 25 certificates (or similar form of insurance certificate)) and
(ii) lender’s loss payable endorsement if Bank is not on the declarations
page for such policy.

 

(h)           Amendments to Section 6.12.  In Section 6.12, subsection (a) is
amended and restated to read as follows:

 

(a)           Consolidated EBITDA.  Maintain on a consolidated basis, as of the
end of each fiscal quarter of Borrower, for the period of four fiscal quarters
of the Borrower set forth below, Consolidated EBITDA equal to or greater than
$100,000,000.

 

(i)            Addition of Section 6.15.  Section 6.15 is added to read as
follows:

 

6.15        Anti-Corruption Laws.  Conduct its business in compliance in all
material respects with applicable Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

(j)            Addition of Section 7.11.  Section 7.11 is added to read as
follows:

 

7.11        Sanctions.  Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such

 

11

--------------------------------------------------------------------------------


 

Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Bank, Arranger or otherwise)
of Sanctions.

 

(k)           Addition of Section 7.12.  Section 7.12 is added to read as
follows:

 

7.12        Anti-Corruption Laws.  Directly or indirectly, use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach applicable Anti-Corruption Laws.

 

(l)            Amendments to Section 8.03.  Section 8.03 is amended and restated
to read as follows:

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received (a) on account of the Obligations and/or (b) on account of any debt,
liability, obligation, covenant or duty of Borrower or any Subsidiary owing to
Bank or any Affiliate of Bank arising under any Swap Contract or Financial
Transaction Contract (collectively, the “Contract Obligations”), shall be
applied by Bank to the Obligations and the Contract Obligations in such order as
it elects in its sole discretion.  Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Secured Obligations otherwise
set forth above in this Section.

 

(m)          Amendments to Section 9.02.  In Section 9.02, the address,
telecopier and telephone number for notices to Borrower and notices to Bank are
amended and restated to read as follows:

 

If to Borrower:

 

USANA Health Sciences, Inc.

 

 

3838 West Parkway Boulevard

 

 

Salt Lake City, Utah 84120

 

 

Attention: Gary Wells

 

 

Telephone: (801) 954-7938

 

 

Telecopier: (801) 954-7935

 

 

Electronic Mail: gary.wells@us.usana.com

 

 

 

If to Bank:

 

Bank of America, N.A.

 

 

Doc Retention — GCF

 

 

Mail Code: CT2-515-BB-03

 

 

70 Batterson Park Road

 

 

Farmington, CT 06032

 

 

 

With copy to:

 

Bank of America, N.A.

 

 

Mail Code: NV1-119-02-01

 

 

300 S. 4th Street, 2nd Floor

 

 

Las Vegas, NV 89101

 

 

Attn: Joda L. Gibson

 

 

Telephone: (702) 824-9054

 

 

Telecopier: (702) 824-9012

 

 

Electronic Mail: joda.l.gibson@baml.com

 

12

--------------------------------------------------------------------------------


 

(n)           Amendments to Section 9.15.  Section 9.15 is amended and restated
to read as follows:

 

9.15        Electronic Execution of Assignments and Certain Other Documents. 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Bank, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
Bank is under no obligation to agree to accept electronic signatures in any form
or in any format unless expressly agreed to by Bank pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

(o)           Amendment to Schedules.  Schedule 5.13 is hereby amended and
restated as set forth in Schedule 5.13 attached hereto.

 

(p)           Amendment to Exhibits.  Exhibit A is hereby amended and restated
as set forth in Exhibit A attached hereto and Exhibit F is hereby added as set
forth in Exhibit F attached hereto.

 

3.             Amendments to Guaranty.  The Guaranty is hereby amended as
follows:

 

(a)           Amendments to Section 1.  In Section 1, The following sentence and
three definitions are added at the end of Section 1 to read as follows:

 

As used in this Guaranty, the following terms have the following meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee by such
Guarantor under this Guaranty of, or any other guarantee of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or the guarantee thereof under this Guaranty, or any other guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time any of such guarantee under the Guaranty, any such other
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee under this Guaranty, such other guarantee or such
security interest is or becomes illegal.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

13

--------------------------------------------------------------------------------


 

(b)           Amendment to Section 2.  In Section 2, clause (b) is amended and
restated to read as follows:

 

(b) all debts, liabilities, obligations, covenants and duties of, Borrower or
any of its Subsidiaries owing to Bank or any Affiliate of Bank and arising under
any Swap Contract made or entered into at any time, or in effect at any time,
whether directly or indirectly, and whether as a result of assignment or
transfer or otherwise, between Bank or any Affiliate of Bank and Borrower or any
Subsidiary of Borrower and that is permitted by Section 7.03(e) of the Credit
Agreement (a “Specified Swap Contract”), including liabilities and obligations
arising in connection with or as a result of early termination of any such Swap
Contract excluding, with respect to any Guarantor at any time, Excluded Swap
Obligations;

 

(c)           Amendment to Section 30.  Section 30, is amended and restated to
read as follows:

 

30.          Reserved.

 

4.             Amendments to Contribution Agreement.  The Contribution Agreement
is hereby amended as follows:

 

(a)           Amendments to Section 1.  In Section 1, The following sentence and
four definitions are added at the end of Section 1 to read as follows:

 

As used in this Agreement, the following terms have the following meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 3(b) hereof).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, at the time
the relevant guarantee under the Guaranty, any other relevant guarantee or the
grant of the relevant security interest becomes effective with respect to such
Swap Obligation, each Loan Party that has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and that can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

(b)           Amendment to Section 3.  Section 3 is amended and restated to read
as follows:

 

3.             Contribution and Subrogation; Keepwell.

 

(a)           Contribution and Subrogation.  Each Guarantor (for purposes of
this Section 3(a), an “Contributing Party”) agrees (subject to Section 4 hereof)
that, in the event a payment shall be made by any other Guarantor under the
Guaranty or assets of any Guarantor shall be sold pursuant to any Collateral
Document to satisfy a claim of Bank and any Affiliate of Bank in respect of any

 

14

--------------------------------------------------------------------------------


 

Guaranteed Obligation and such Guarantor (for purposes of this Section 3(a), the
“Claiming Party”) shall not have been fully indemnified by Borrower as provided
in Section 2 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets (or a pro rata amount thereof
based on the portion of sale proceeds applied to satisfy such claim), as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date of the Guaranty (or, in
the case of any Guarantor becoming a party hereto pursuant to Section 14 hereof,
the date of the Supplement hereto executed and delivered by such Guarantor) and
the denominator shall be the aggregate net worth of all Guarantors on the date
of the Guaranty (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 14 hereof, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3(a) shall be subrogated to the rights
of such Claiming Party under Section 2 hereof to the extent of such payment.

 

(b)           Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at
the time of the guarantee or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under the Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 3(b) shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full. 
Each Qualified ECP Guarantor intends this Section 3(b) to constitute, and this
Section 3(b) shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

 

5.             Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective as of February 19,
2016; provided that each of the following conditions is fully and simultaneously
satisfied on or before February 19, 2016:

 

(a)           Delivery of Amendment.  The Loan Parties and Bank shall have
executed and delivered counterparts of this Amendment to each other;

 

(b)           Payment of Amendment Fee.  Borrower shall have paid to Bank an
amendment fee equal to twenty basis points (20 b.p.) of the Commitment Amount,
as amended by this Amendment;

 

(c)           Authorization.  Bank shall have received the following, each in
form and substance and dated as of a date satisfactory to Bank and its legal
counsel:

 

(i)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Bank may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party; and

 

15

--------------------------------------------------------------------------------


 

(ii)           such evidence as Bank may reasonably require to verify that each
Loan Party is duly organized or formed, validly existing, in good standing and
qualified to engage in business in each jurisdiction in which it is required to
be qualified to engage in business, including certified copies of each Loan
Party’s Organization Documents, certificates of good standing and/or
qualification to engage in business.

 

(d)           Consents, Etc.  Bank shall have received such evidence as Bank may
reasonably require to verify that each Loan Party has obtained all consents,
approvals, permits or other authorizations from all relevant Governmental
Authorities, required to be obtained in connection with the execution, delivery
or performance by, or enforcement against, each Loan Party of this Amendment and
the other Loan Documents.

 

(e)           Reimbursement for Expenses.  Borrower shall have reimbursed Bank
for all expenses actually incurred by Bank in connection with the preparation of
this Amendment, and shall have paid all other amounts due and owing under the
Loan Documents;

 

(f)            Representations True; No Default.  The representations of
Borrower as set forth in Article V of the Credit Agreement shall be true on and
as of the date of this Amendment with the same force and effect as if made on
and as of this date or, if any such representation or warranty is stated to have
been made as of or with respect to a specific date, as of or with respect to
such specific date.  No Event of Default and no event which, with notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing or will occur as a result of the execution of this Amendment;
and

 

(g)           Other Documents.  Bank shall have received such other documents,
instruments, and undertakings as Bank may reasonably request.

 

4.             Representations and Warranties.  Borrower hereby represents and
warrants to Bank that each of the representations and warranties set forth in
Article V of the Credit Agreement is true and correct as if made on and as of
the date of this Amendment or, if any such representation or warranty is stated
to have been made as of or with respect to a specific date, as of or with
respect to such specific date.  Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made by the Borrower hereunder shall prove to have been incorrect in
any material respect when made.

 

6.             No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement, the Guaranty, the Contribution Agreement and
the other Loan Documents shall remain unmodified and in full force and effect. 
Borrower and each Guarantor hereby ratifies and confirms each of its debts,
liabilities, obligations, covenants and duties to Bank arising under the Credit
Agreement, the Guaranty, the Contribution Agreement and the other Loan Documents
to which the Borrower or such Guarantor is a party.  Each Guarantor hereby
confirms and agrees that its guarantee of the payment and performance of the
Guaranteed Obligations (as defined in the Guaranty) remains in full force and
effect, and that the Guaranteed Obligations (as defined in the Guaranty) shall
include the debts, liabilities, obligations, covenants and duties of, the
Borrower to Bank arising under the Credit Agreement and the other Loan Documents
to which Borrower is a party.

 

6.             Reservation of Rights.  Borrower and each Guarantor acknowledges
and agrees that the execution and delivery by Bank of this Amendment shall not
be deemed to create a course of dealing or otherwise obligate Bank to forbear or
execute similar amendments under the same or similar circumstances in the
future.

 

7.             Miscellaneous.

 

(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.

 

16

--------------------------------------------------------------------------------


 

(b)           Counterparts; Integration.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, the Credit Agreement and
the other Loan Documents to which the Loan Parties are a party constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(c)           Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

(d)           Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:   

Co-Chief Executive Officer

 

 

 

 

 

USANA ACQUISITION CORP.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

USANA SENSÉ COMPANY, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

USANA HEALTH SCIENCES NEW ZEALAND, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

USANA CANADA HOLDING, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

18

--------------------------------------------------------------------------------


 

 

FMG PRODUCTIONS, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ James H. Bramble

 

Name:  

James H. Bramble

 

Title:    

President

 

 

 

 

 

USANA HEALTH SCIENCES CHINA, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

PET LANE, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

UHS ESSENTIAL HEALTH PHILIPPINES, INC.

 

 

 

 

 

By:

/s/ David A. Wentz

 

Name:  

David A. Wentz

 

Title:    

President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Joda L. Gibson

 

Name:  

Joda L. Gibson

 

Title:    

Senior Vice President

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS

 

Part (a).                             Subsidiaries.

 

Name of Owner

 

Name of
Subsidiary

 

Jurisdiction of
Formation

 

Percentage

 

USANA Health Sciences, Inc.

 

USANA Canada Holding, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences New Zealand, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Australia Pty Ltd

 

New South Wales

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Hong Kong Limited

 

Hong Kong

 

99.9

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences Singapore Pte. Ltd.

 

Singapore

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences Korea Ltd.

 

Korea

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA México, S.A. de C.V.

 

Mexico

 

99.8

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

FMG Productions, Inc.

 

Utah

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences Japan, LLC.

 

Japan

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

International Holdings, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Acquisition Corp.

 

Utah

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

UHS Essential Health Philippines, Inc.

 

Utah

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences China, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

UHS Essential Health (Malaysia) SDN BHD

 

Malaysia

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

Pet Lane, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences Colombia S.A.S

 

Colombia

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences (France) S.A.S.

 

France

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Health Sciences (Thailand) Ltd.

 

Thailand

 

99

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

PT USANA Health Sciences Indonesia

 

Indonesia

 

95

%

 

 

 

 

 

 

 

 

USANA Health Sciences, Inc.

 

USANA Asia Holding Pte. Ltd

 

Singapore

 

100

%

 

1

--------------------------------------------------------------------------------


 

Name of Owner

 

Name of
Subsidiary

 

Jurisdiction of
Formation

 

Percentage

 

USANA Health Sciences, Inc.

 

USANA Health Sciences Taiwan, Inc.

 

Taiwan

 

100

%

 

 

 

 

 

 

 

 

USANA Canada Holding, Inc.

 

USANA Canada Company

 

Nova Scotia

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences New Zealand, Inc.

 

USANA Health Sciences (NZ) Corporation

 

New Zealand

 

100

%

 

 

 

 

 

 

 

 

International Holdings, Inc.

 

Mercadotecnia Nutricional S de R.L. de C.V.

 

Mexico

 

99.9

%

 

 

 

 

 

 

 

 

USANA Acquisition Corp.

 

USANA Sensé Company, Inc.

 

Utah

 

100

%

 

 

 

 

 

 

 

 

Pet Lane, Inc.

 

BabyCare Holdings Ltd

 

Cayman/Utah

 

100

%

 

 

 

 

 

 

 

 

Pet Lane, Inc.

 

BabyCare Ltd

 

China

 

100

%

 

 

 

 

 

 

 

 

BabyCare Ltd

 

Tianjin BabyCare Biological Science and Technology Ltd

 

China

 

100

%

 

 

 

 

 

 

 

 

USANA Health Sciences China, Inc.

 

Tianjin Health Resources Sales Co., Ltd.

 

China

 

100

%

 

Part (b).                             Other Equity Investments.

 

Name of
Owner

 

Name of
Investment

 

Jurisdiction of
Formation

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,      

 

To:                             Bank of America, N.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 27, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), between USANA Health
Sciences, Inc., a Utah corporation (“Borrower”), and Bank of America, N.A., a
national banking association.

 

The undersigned hereby requests (select one):

 

o                                    A Borrowing of
Loans                                                                       
o                                    A conversion or continuation of Loans

 

1.                                      On                               
                                      (a Business Day).

 

2.                                      In the amount of
$                              .

 

3.                                      Comprised of
                                 .

[Type of Loan requested]

 

4.                                      For a Eurodollar Fixed Rate Loan:  with
an Interest Period of            months.

 

[The borrowing requested herein complies with the proviso to the first sentence
of Section Error! Reference source not found. of the Credit Agreement.]

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

Date:             ,      

 

To:                             Bank of America, N.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 27, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), between USANA Health
Sciences, Inc., a Utah corporation (“Borrower”), and Bank of America, N.A., a
national banking association.

 

Borrower hereby notifies Bank that on               pursuant to the terms of
Section 2.04 of the Credit Agreement, Borrower intends to prepay/repay the Loans
in the following amount(s):

 

o                                    Eurodollar Rate Loans: $                 

Applicable Interest Period:                 

 

o                                    Base Rate Loans: $                 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------